Citation Nr: 1530436	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-36 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for metromenorrhagia with associated anemia from December 29, 2010 through April 18, 2013.

2.  Entitlement to an extraschedular evaluation for metromenorrhagia with associated anemia from December 29, 2010 through April 18, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to September 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2012 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
 
The Veteran requested a Travel Board hearing before a member of the Board, but in January 2015, she withdrew her request.  

The issue of entitlement to an extraschedular evaluation for metromenorrhagia with associated anemia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period on appeal, the Veteran's symptoms were not controlled by continuous treatment.  


CONCLUSION OF LAW

The criteria for entitlement to an initial disability evaluation of 30 percent for metromenorrhagia with associated anemia from December 29, 2010 through April 18, 2013 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.116, Diagnostic Code 7613 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran was granted entitlement to service connection for metromenorrhagia in a December 2012 RO decision, effective December 29, 2010.  An initial non-compensable (0 percent) disability evaluation was assigned under Diagnostic Code 7613, which rates diseases, injury, or adhesions of the uterus.  

In a December 2014 decision, the RO re-characterized the Veteran's service connected disability as metromenorrhagia with associated anemia and assigned an initial 10 percent evaluation under Diagnostic Code 7700, which rates anemia.   

On April 18, 2013, the Veteran underwent a total laparoscopic hysterectomy and bilateral salpingo-oophorectomy to relieve the Veteran's severe recurrent pelvic pain secondary to her service connected gynecological disability.  In April 2014, she was granted service connection for this condition and assigned a temporary total disability evaluation, followed by a 50 percent disability evaluation from April 18, 2013 under Diagnostic Code 7617, which rates removal of both the uterus and ovaries.  An appeal of this disability evaluation is not before the Board at this time and the Board notes that the Veteran has been assigned the maximum schedular evaluation under Diagnostic Code 7617.  At issue is the disability evaluation assigned to the Veteran's metromenorrhagia with associated anemia from December 29, 2010 through April 18, 2013.  

Diagnostic Code 7613 provides ratings for disease or injury of the uterus using a General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (General Formula).  Under the General Formula, a non-compensable rating is assigned where symptoms do not require continuous treatment.  Where continuous treatment is required, a 10 percent rating is assigned.  Where continuous treatment does not control the symptoms, a maximum schedular 30 percent rating is warranted.  38 C.F.R. § 4.116, Diagnostic Code 7613 (2014).

A June 2012 VA examination diagnosed the Veteran with metromenorrhagia, which had onset during the Veteran's active service.  The Veteran was also diagnosed with endometriosis, but this diagnosis was not substantiated by laparoscopy as required by the ratings schedule.  See 38 C.F.R. § 4.116, Diagnostic Code 7629, Note.  The examiner's evaluation of the Veteran's symptoms is conflicting, as the examiner did not check any of the symptoms listed on the examination sheet, suggesting that the Veteran's gynecological condition is asymptomatic; however, in a separate section of the examination report, the examiner documents the Veteran's complaints of pelvic pain and weakness.  

In her written statements to VA, the Veteran reported that her condition caused severe pain and heavy bleeding, which interferes with her employment.  Private medical records also reflect complaints of recurrent, severe pelvic pain.  They show that the Veteran's symptoms persisted during the period on appeal despite being treated with the maximum dose of pain medication, as well as endometrial ablation and Lupron injections.  After these measures failed, the Veteran underwent the hysterectomy and oophorectomy described above.  

As the record reflects that the Veteran's service connected gynecological condition was characterized during the period on appeal by symptoms that were not controlled by continuous medication, entitlement to an initial disability evaluation of 30 percent for the Veteran's metromenorrhagia with associated anemia from December 29, 2010 through April 18, 2013 is warranted.  The Board notes that this is the maximum evaluation that can be assigned under Diagnostic Code 7613.

The Board has considered whether the Veteran could be afforded a higher disability evaluation under another diagnostic code.  However, the only other gynecological code that could potentially apply is Diagnostic Code 7629, which rates endometriosis, and a diagnosis of endometriosis must be substantiated by a laparoscopy.  As the Board can find no evidence that the Veteran has a diagnosis of endometriosis confirmed by laparoscopy, Diagnostic Code 7629 is not applicable.  The Board has also considered whether a higher disability evaluation could be assigned for the Veteran's anemia, but there is no evidence of record that she meets the criteria for a higher disability evaluation under Diagnostic Code 7700.  

In conclusion, the Board finds that the Veteran is most appropriately rated under Diagnostic Code 7613 and that a disability evaluation of 30 percent, but not greater is warranted.  Entitlement to an extraschedular evaluation is addressed in the Remand section, below.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a January 2011 letter prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to a disability evaluation of 30 percent for metromenorrhagia with associated anemia from December 29, 2010 through April 18, 2013 is granted.  


REMAND

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is a question of whether the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  In her statements, the Veteran described severe pelvic pain and excessive bleeding associated with her condition, which caused a marked interference with her employment.  The Board notes that the Veteran's condition was so severe that she eventually underwent a hysterectomy.  Accordingly, the Board finds that there is enough evidence to warrant referral to the Under Secretary for Benefits or the Director of the Compensation Service for an analysis determining whether justice requires assignment of an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims file to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether justice requires assignment of an extraschedular evaluation.  

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


